DETAILED ACTION

Response to Arguments
Applicant's arguments (“REMARKS”) filed on March 9, 2021 have been fully considered and they are persuasive.
Claims 1, 3-6, 9, 11, 12, 15, 17, and 18 were amended. Claims 2, 10, and 16 were canceled.
The rejections of claims 3, 5, 11, and 17 under 35 U.S.C. § 112(b) as being indefinite have been withdrawn in view of the amendments and arguments provided on pg. 11 of the REMARKS.
The rejection of the claims under 35 U.S.C. § 103 has been withdrawn in view of the amendments. Specifically, independent claims 1, 9 and 15 were amended with subject matter that were previously identified as allowable.
The double patenting rejection of claims 1-20 have been withdrawn in view of the filing of the terminal disclaimer on March 9, 2021.

Terminal Disclaimer
The terminal disclaimer filed on March 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,192,069 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 3-9, 11-15, and 17-20 are allowed.
The claimed invention is directed to applying differential privacy to a data query on restricted/sensitive records in a database. The query is specifically directed to obtaining a differentially private version of a count operation on a subset of data. Differential privacy is directed to preserving the privacy of data such that it remains useful in statistical analysis. A degree of privacy to be enforced on the data can be defined. The level of privacy is defined as ɛ-differential private, wherein ɛ represents the amount of information that is revealed for any individual data and is associated with a privacy budget indicating how many differentially private queries can be executed. See the non-patent literature of DWORK, C. as cited in the IDS filed 4/03/2020 for a general background of differential privacy.
The most relevant prior arts are:
DANKAR, F. et al. (cited in the IDS filed 4/03/2020), “Practicing Differential Privacy I Health Care: A Review,” 2003. On pg. 41 of DANKAR discloses counting queries as a variant of differential privacy.
XU, J. et al. (cited in the IDS filed 4/03/2020), “Differentially Private Histogram Publication,” IEEE 28th International Conference on Data Engineering, April 202, pp. 32-43. On pp. 38-39 of XU, a “NoiseFirst” method and a “StructureFirst” method are schemes for obtaining differentially private counts.
US 2015/0293923 (EIDE et al.): In the abstract of EIDE, a noisy user count is only provided when the differences of a true user count and the noisy user count is greater than a threshold value.
US 2015/0235051 (FAWAZ et al. – cited in the IDS filed 4/03/2020): In [0091] of FAWAZ, Laplacian noise is added to a counting query’s output to provide ε-differential privacy.
However, none of the prior arts of record teach each and every limitations as currently presented in the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453.  The examiner can normally be reached on Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        4-14-2021